DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is misdescriptive with regards to the claimed single band portion embodiment.  The claim sets for “one or more band portions” meaning that the scope includes a single band or multiple bands.  The claim then defines the breakaway closure is configured to move each band portion between a locked and unlocked engagement.  However, in the single band embodiment, there is no second band portion to be moved away from the first band portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102a(1) as being anticipated by Tidd, US 1080240.  Tidd discloses a flexible holder (b) having an opening (b2) forming a lip (circular flexible edge of the opening) configured to secure a souvenir, a band portion (a) connected to the holder, a plurality of penetration points in the band portion, and a closure that locks and unlocks the band portion.  
The recitation of how the closure functions to be unlocked in two unlocked engagements can occur with every singly closure mechanism.  The first unlocked engagement occurs when the user operates the closure to unlock the band.  The second unlocked engagement occurs when the closure fails under a force large enough to break the closure to be in an unlocked engagement.  Therefore, Tidd discloses a breakaway closure mechanism that can be in a locked engagement and at least two unlocked engagements.

    PNG
    media_image1.png
    942
    998
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tidd, US 1080240 in view of Cook, US 2009/0265971 A1.  Tidd discloses a flexible holder (b) having an opening (b2) forming a lip (circular flexible edge of the opening) configured to secure a souvenir, a band portion (a) connected to the holder, a plurality of penetration points in the band portion, and a closure that locks and unlocks the band portion. 
The recitation of how the closure functions to be unlocked in two unlocked engagements can occur with every singly closure mechanism.  The first unlocked engagement occurs when the user operates the closure to unlock the band.  The second unlocked engagement occurs when the closure fails under a force large enough to break the closure to be in an unlocked engagement.  Therefore, Tidd discloses a breakaway closure mechanism that can be in a locked engagement and at least two unlocked engagements.
Claims 3-4 require that the closure be in the form of a prong configured to slide through two penetration points that align during the formed loop.  Tidd discloses a prong being aligned to a single penetration point to secure the band into a loop.  However, Cook discloses that this type of closure is the design equivalent to a prong that is configured to slide through two penetration points that align during the formed loop (figure 5C, [0037]).  These closures work equally as well as the other in adjustably secured the band about different sized wrists.  Furthermore, Cook’s closure will more likely fail with the separation of the loop ends than Tidd’s closure (claim 4).  Therefore, it would have been obvious to use Cook’s closure in place of Tidd’s buckle closure as an obvious design equivalent.


    PNG
    media_image1.png
    942
    998
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    407
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    318
    490
    media_image3.png
    Greyscale

	Regarding claim 5, Tidd discloses a lip/circular edge that forms the opening (b2) in the flexible holder.  The lip is deformable.
Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677